Citation Nr: 0732898	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip and lumbar spine as secondary to 
service-connected residuals of a shell fragment wound of the 
left thigh, Muscle Group XIII.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIII, 
currently rated 10 percent.  

3.  Entitlement to an initial compensable rating for a shell 
fragment wound scar of the left thigh.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board notes that the March 2004 rating decision also 
denied entitlement to service connection for coarctation of 
the aorta with hypertension and the veteran's April 2004 
notice of disagreement included that issue.  However, a 
rating decision in September 2004 granted service connection 
for hypertension and for postoperative coarctation of the 
aorta - a full grant of the issue that he had appealed.  
Further, the record does not indicate that the veteran 
subsequently appealed either the rating or effective date 
assigned for that disability.  Therefore, no issue concerning 
hypertension remains for appellate consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board observes further that, in October 2004, the veteran 
filed a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  The record before the Board reflects that the RO 
has noted his claim, but does not show what action, if any, 
was taken on the claim.  This matter, then, is referred to 
the RO for appropriate action.  

However, as set forth below, the appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

On his VA Form 9, received in October 2004, the veteran 
indicated that he wanted a personal hearing before the Board 
at the RO - a Travel Board hearing.  No hearing has been 
scheduled and the record does not reflect that the veteran 
has withdrawn his request.  He is entitled to a hearing 
before the Board to provide testimony and evidence regarding 
issues on appeal to the Board.  See 38 C.F.R. §§ 20.700, 
20.703 (2006).  Therefore, this case must be remanded so that 
such a hearing may be scheduled.  38 C.F.R. § 20.702 (2006).  

Accordingly, the case is REMANDED for the 
following action: 

Schedule the veteran for a hearing before 
the Board at the RO (Travel Board 
hearing).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


